Thornhill v Degen (2020 NY Slip Op 04197)





Thornhill v Degen


2020 NY Slip Op 04197


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2016-01221
 (Index No. 11607/10)

[*1]Herbert Thornhill, etc., et al., respondents,
vJeffrey Degen, etc., et al., appellants.


Benvenuto & Slattery (Rubin Sheeley Paterniti Gonzalez Kaufman LLP, New York, NY [James W. Tuffin], of counsel), for appellants Jeffrey Degen and Hudson Valley Neurosurgical Associates, LLC.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York, NY (Deirdre E. Tracey of counsel), for appellant Suzanne Felter Lippe.
Morelli & Lassalle, LLP, New York, NY (Doralba Lassalle of counsel), for appellant Good Samaritan Hospital of Suffern, N.Y.
Kelly, Rode & Kelly, LLP, Mineola, NY (Shawn P. Kelly of counsel), for appellant Rockland Mobile Care, Inc.
Sanocki, Newman & Turret, LLP, New York, NY (David B. Turret, Joshua Fogel, and Richard A. Robbins of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for medical malpractice, etc., the defendant Good Samaritan Hospital of Suffern, N.Y., the defendant Suzanne Felter Lippe, the defendants Jeffrey Degen and Hudson Valley Neurosurgical Associates, LLC, and the defendant Rockland Mobile Care, Inc., separately appeal from an order of the Supreme Court, Rockland County (Robert M. Berliner, J.), dated September 22, 2015. The order denied the respective motions of the defendants, inter alia, to preclude the testimony of the plaintiffs' experts regarding medical causation, or, in the alternative, for a Frye hearing (see Frye v United States, 293 F 1013 [DC Cir]).
ORDERED that the appeals are dismissed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The Supreme Court's determination, inter alia, denying the defendants' respective motions to preclude the plaintiffs' experts from testifying at trial regarding medical causation, or, in the alternative, for a Frye hearing (see Frye v United States, 293 F 1013 [DC Cir]), constituted an evidentiary ruling (see Dupree v Voorhees, 102 AD3d 912, 913). "Such a ruling,  even when made in advance of trial on motion papers, constitutes, at best, an advisory opinion,' which is not appealable, either as of right or by permission" (id., quoting Citlak v Nassau County Med. Ctr., 37 AD3d 640, 640; see Shanoff v Golyan, 139 AD3d 932, 934). Thus, the defendants' appeals must be dismissed.
MASTRO, J.P., CHAMBERS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court